Title: From Francis Walker Gilmer to University of Virginia Board of Visitors, 25 January 1825
From: Gilmer, Francis Walker
To: University of Virginia Board of Visitors

Richmond
25th January 1825It was my intention on leaving England, to have drawn up during the voyage, an extended report of all my proceedings on the mission with which I was entrusted. A most boisterous passage, with continued & severe sickness prevented me, and since my arrival, I have had neither leisure nor strength for the undertaking. A short account of my pecuniary transactions however, I feel myself. bound to present. That is rendered very simple, by my never having had in my hands, a shilling of the money. all the payments were made directly by Gowan & Marx (Bankers,) to the persons entitled to receive the money.I have to account with the university, for a bill drawn in Richmond on the 29th april 1824, by Joseph Marx & Son, on Gowan & Marx of London, for £1800 Sterg due at 60 days sight, & indorsed by Wm Nekervis Cashr of the Farmer’s Bank of Virginia.This bill was presented for acceptance, on the 13th June, and was of course due on 16th August.The following are the drafts I made on Gowan & Marx.£.  S.  DSepr20thin favour of George Blaettermann—advance as{80.0.0professor in the University29thof John Tuthor (optician) part of apparatus21.16.6Octr.1.Letter of credit in favor of Bohn (Bookseller)1.129.7.6do.Ths. H. Key—advance as Professor50.0.0do.Dr R. Dunglisondo50.0.0do.Cary (optician) amount not exactly ascertained{205.15.0as some of the instruments were to be made3d Ch. Bonnycastle—advance as Professor50.0.0do. for farther apparatus50.0.01.636.19.0Leaving a balance in the hands of Gowan & Marx, due the university of163.1.0This however will be diminished by insurance, package, drayage &c. &c.It will be observed, that the books already arrived do not, include all enumerated in the annexed catalogue, because some of the books were to be shipped from the continent directly to the United States. They however, are not to be paid for, until shipped, which was to be early in November.(B.) is the catalogue of books with the prices annexed.(C) is a very full catalogue of instrumental books furnished by the learned Dr Parr.(D.) is a catalogue of the library of the Royal Institution presented by mr. Harris.(I) is a list of instruments already furnished, & of others to be delivered in London by 25th octr ’24. (some delay I fear is likely to occur as to part of them, from a misunderstanding between Cary the maker & G & M. about a deduction of 10 pc. on some of the articles.)(K.) is a letter confidential in its nature. I do not wish its contents to be made known to any one, but the visitors, and desire it may be returned to me, after it has been submitted to them.(M) is a letter from the Revd John Lynes, offering to the university the library of Dr Parr at his death. He married a grandaughter of Dr. Parr, & will be his executor.The proposal is also mentioned in a letter from Dr Parr to me.I have already informed the Rector by letters from new York, of the persons employed as Professors in the different departments, and have forwarded to him their several contracts.I have the honor to be with great consideration & respect,your very hum. Sert &c &cFrancis W. Gilmer